DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 14-15, 22-25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Espacenet translation of Cuel (FR 2,573,088) in view of Silva et al. (Brazilian Journal of Microbiology, 2005) as evidenced by Wkielab (2020) and Sydney (Diss. Clermont-Ferrand 2, 2013).

obtaining vinasse solution with a low dry matter content [Page 2, lines 12-18] which inherently requires separating the fermentation juice from a fermentation broth by separating the juice from the biomass (e.g. the vinasse is the liquid residue remaining after separating insoluble dry matter) [Page 2, lines 17-20];
adding a sufficient amount of a strong acid (e.g. sulfuric acid) to the fermentation juice of step a) to form an acidified fermentation juice having pH below 5 (e.g. less than 3 and preferably between 1.5 and 2.5) [Page 2, line 27 ; Page 3, Example] and cause precipitation of a potassium salts mixture (e.g. forming an insoluble potassium salt of the acid) [Claim 1], 

    PNG
    media_image1.png
    567
    768
    media_image1.png
    Greyscale
drying the mixture of precipitated potassium salts and acidified fermentation juice of step b) leading to evaporation in a rotary evaporator [Wkielab, Page 1], wherein a rotary evaporator works by drying the potassium salts to a moisture content of about 78% [Page 3, Example] leading to evaporation of the volatile organic acids (e.g. boiled forming a vapor) and although Cuel does not describe the volatile organic acids as claimed, these components are presumed to be an inherent feature in vinasse as evidenced 
recovering the dried potassium salts mixture (e.g. crystalized salts) [Page 3, Paragraph 10] of step c); and
recovering the evaporated volatile organic acids by condensation of the vapors of step c) (e.g. distillate) via the use of condenser coils in Cuel’s rotary evaporator [Wkielab, Page 1].

The Cuel reference does not explicitly disclose organic acids from a biomass fermentation juice, comprising potassium salts of said volatile organic acids, and wherein the organic acids are kept in the fermentation juice. However, these components are presumed to be an inherent feature in vinasse as evidenced by Sydney. The volatile fatty acids in vinasse include butyric, acetic, propionic, and lactic [Page 40]. Furthermore, the Silva reference is directed to fermentation of sugarcane juice and molasses [Title]. Fermentation is carried out in pH-controlled reactors to automatically maintain the minimal pH at 6.9 through addition of KOH [Page 397, Column 1, Paragraph 1]. When the vinasse is present in the aqueous composition comprising KOH as described by the combination of Cuel and Silva, these organic acids will form potassium salts. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a fermentation juice having a pH controlled by a base because the yeast cells used in fermentation work best at specific pH values. One of ordinary skill in the art would have been motivated to utilize a standard and well known base such as potassium hydroxide to counteract the decrease in pH during the fermentation process. 

	In regard to claims 2-3, Cuel et al. disclose a fermentation juice obtained from a fermentation process on complex media based on fermentable biomass as by-products of the sugar industry, wherein 

	In regard to claims 4-8, Cuel et al. disclose fermentation juice (e.g. mother liquors or syrups called vinasses) [Page 1, lines 5-30]. Vinasse comprises potassium mineral ions at a value of about 0.05 M [Sydney, Page 40]. Although the Cuel reference does not disclose potassium ion values greater than about 0.1 M and 0.2 M, in the case where the fermentation juice pH is controlled with KOH base as described by Silva, one of ordinary skill in the art would expect the potassium ion values to be greater than those recited by Cuel alone.

	In regard to claim 9, Cuel et al. disclose a step of concentrating fermentation juice before separating the precipitated potassium salts mixture from the acidified fermentation juice (e.g. the composition is concentrated before the separation step b) [Claim 2].

	In regard to claim 10, although the Cuel reference does not disclose a mixture of fermentation juice obtained from more than one batch, the mere duplication and scaling up of Cuel’s prior art process has no patentable significance unless a new and unexpected result is produced and would not establish patentability in a claim to an old process so scaled. [MPEP 2144.04].

	In regard to claims 14-15, Cuel does not describe the volatile organic acids as claimed. However, these components are presumed to be an inherent feature in vinasse as evidenced by Sydney. The volatile fatty acids in vinasse include butyric, acetic, propionic, and lactic [Page 40]. When the vinasse is present in the aqueous composition comprising KOH as described by the combination of Cuel and Silva, these organic acids will form potassium salts.

In regard to claims 22-23, Cuel discloses a precipitated potassium salt mixture comprising between about 30% and about 60% K20. (e.g. 36.3% K2O when the K mineral fraction is 30%) [Page 6, lines 14-20] and about 13.9% organic matter (present as mother syrup) [Page 6, lines 30-35]. These values lie inside the claimed ranges.

In regard to claim 24, Cuel utilizes a strong acid (e.g. sulfuric acid) [Claim 7].

	In regard to claim 25, the Cuel reference does not explicitly disclose a salt mixture comprising a mixture of arcanite and syngenite in an arcanite/syngenite weight ratio ranging from between about 5/95 and about 70/30, however, the process disclosed by the Cuel and Silva is substantially the same as the claimed method and one of ordinary skill in the art would expect the same potassium salts as claimed to form in the methods disclosed in the prior art.

In regard to claim 27, Cuel et al. disclose a concentration step [Claim 2].
Claims 17, 19-21 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Espacenet translation of Cuel (FR 2,573,088) as evidenced by Wkielab (2020) and Sydney (Diss. Clermont-Ferrand 2, 2013) in view of Neulicht (1997).

In regard to claim 17, Cuel et al. disclose a method for treatment of a fermentation juice (e.g. wines mother liquors or syrups called vinasses) [Page 1, lines 3-7], said method comprising the steps of:
adding a strong acid (e.g. sulfuric acid) to the fermentation juice of step to cause precipitation of a potassium salts mixture (e.g. forming an insoluble potassium salt of the acid) [Claim 1],
drying the acidified mixture of precipitated potassium salts leading to separation in a rotary evaporator [Wkielab, Page 1], wherein a rotary evaporator works by drying the potassium salts to a moisture content of about 78% [Page 3, Example] and heating the acidified fermentation juice (in an evaporation flask) to cause evaporating of the volatile organic acids (e.g. boiled forming a vapor) and although Cuel does not describe the volatile organic acids as claimed, these components are presumed to be an inherent feature in vinasse as evidenced by Sydney (e.g. the volatile fatty acids in vinasse include butyric, acetic, propionic, and lactic [Page 40]);
recovering the dried potassium salts mixture (e.g. crystalized salts) from step b) [Page 3, Paragraph 10], and
recovering the evaporated volatile organic acids comprised in the acidified fermentation juice from step b) by condensation of the vapors (e.g. distillate) via the use of condenser coils in Cuel’s rotary evaporator [Page 3, Example] [Wkielab, Page 1].

In regard to claim 19, although Cuel does not describe the volatile organic acids as claimed, these components are presumed to be an inherent feature in vinasse as evidenced by Sydney (e.g. the volatile fatty acids in vinasse include butyric, acetic, propionic, and lactic [Page 40]).

	 In regard to claim 20, Cuel et al. disclose fermentation juice (e.g. mother liquors or syrups called vinasses) [Page 1, lines 5-30]. Vinasse comprises potassium mineral ions at a value of about 0.05 M [Sydney, Page 40].



In regard to claim 29, the Cuel reference does not explicitly disclose wherein the biomass fermentation medium (e.g. fermentation broth) has a pH controlled by a base comprising potassium. However, the Silva reference is directed to fermentation of sugarcane juice and molasses [Title]. Fermentation is carried out in pH-controlled reactors to automatically maintain the minimal pH at 6.9 through addition of KOH [Page 397, Column 1, Paragraph 1]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a fermentation broth having a pH controlled by a potassium base because the yeast cells used in fermentation work best at specific pH values. One of ordinary skill in the art would have been motivated to utilize a standard and well known base such as potassium hydroxide to counteract the decrease in pH during the fermentation process.

In regard to claim 30, Cuel et al. disclose causing the precipitation of a potassium salts mixture [Claim 1], wherein the mixture of step b) is obtained from the biomass fermentation juice of the biomass fermentation broth (e.g. medium). Cuel et al. teach a fermentation juice (e.g. wines mother liquors or syrups called vinasses) [Page 1, lines 3-7] obtained with a low dry matter content [Page 2, lines 12-18] which inherently requires separating the fermentation juice from a fermentation broth (e.g. the vinasse is the liquid residue remaining after separating insoluble dry matter) [Page 2, lines 17-20].

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Espacenet translation of Cuel (FR 2,573,088) as evidenced by Wkielab (2020) and Sydney (Diss. Clermont-Ferrand 2, 2013) in view of Silva et al. (Brazilian Journal of Microbiology, 2005) and further in view of Stamatis (US Patent Publication No. 2012/0210759 A1).

In regard to claim 26, the Cuel reference does not disclose a step of grinding the precipitated potassium salt mixture.

Stamatis is directed to a process for producing a fertilizer from vinasse [Abstract]. The concentrated solids are dried in a micronizing and drying mill equipment and transformed into dry powder (e.g. ground) [Abstract]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to grind the potassium salt product of the Cuel reference. One of ordinary skill in the art would have been motivated to do so to prepare a product suitable for packing and storage in a size and form most useful in fertilizer applications.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Espacenet translation of Cuel (FR 2,573,088) in view of Silva et al. (Brazilian Journal of Microbiology, 2005) as evidenced by Wkielab (2020) and Sydney (Diss. Clermont-Ferrand 2, 2013) and further in view of Kampen (US Patent No. 5,177,008).

In regard to claim 28, Cuel et al. disclose evaporating of the volatile organic acids (e.g. boiled forming a vapor) and although Cuel does not describe the volatile organic acids as claimed, these components are presumed to be an inherent feature in vinasse as evidenced by Sydney (e.g. the volatile fatty acids in vinasse include butyric, acetic, propionic, and lactic [Page 40]).

Cuel does not disclose a method step wherein the recovered volatile organic acids are further purified.

.

Response to Arguments
Applicant's arguments filed 11/17/2021 have been fully considered but they are not persuasive.

Applicant argues (Pg. 7) Cuel does not utilize fermentation juice obtained from a microorganism biomass because Cuel uses effluent from distillation processes. This argument is not persuasive. Applicant’s specification recites: “fermentation juice is generated at the end of the culture by separation of the insoluble particles from the fermentation broth” [Page 5, Paragraph 4]. Cuel discloses wines, mother liquors or syrups called vinasses) [Page 1, lines 3-7]. Particularly, Cuel describes sugar cane vinasse solution with low dry matter content [Page 1]. The separation of insoluble dry matter from vinasse to yield vinasse solution meets the description of fermentation juice as defined in the specification. Beets or sugar cane are considered biomass and distillery treatment involves fermentation which inherently involves microorganisms (e.g. yeast enzymes convert sugars and starches into alcohol).
Applicant argues (Pg. 7) the present invention utilizes a fermentation biomass which does not have been [sic] subjected to any treatment, such as distillation, prior to separation. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted 
“In some instances, the fermentation juice is a solution comprising the main products whose biosynthesis is sought, soluble organic materials, soluble organic or inorganic salts, and potassium ions, or mixtures thereof. In order for the main products to be isolated and purified, the main products are first separated from the soluble materials by techniques well known in the art such as, but not limited to, liquid/liquid extractions, distillation, precipitation or the like.”

	Applicant argues (Pg. 8) the addition of acid in the process disclosed by Cuel does not cause precipitation of potassium salts but rather improves the solubility of the mineral salts. This argument is not persuasive. Cuel discloses addition of an acid to lower the pH of the solution to obtain effective separation, the potassium salts of the acid being particularly insoluble in water (e.g. precipitation) [Page 2, Paragraph 8].

	Applicant’s arguments (Pg. 8) directed to volatile organic acids in the form of “free” acids is not persuasive because this feature is not recited in the claims or the Specification. The Cuel reference does not explicitly disclose the organic acids present. However, these components are presumed to be an inherent feature in vinasse as evidenced by Sydney. The volatile fatty acids in vinasse include butyric, acetic, propionic, and lactic [Page 40].  Cuel discloses a step of evaporation and condensing of the vapors of step c) (e.g. distillate) via the use of condenser coils in Cuel’s rotary evaporator [Wkielab, Page 1]. In rotary evaporation, volatile organic acids evaporate while non-volatile components are retained.

In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case the Cuel reference discloses preparing a mixture of potassium salts from fermentation juice and the Silva reference is relied up for its teaching fermentation is carried out in pH-controlled reactors to automatically maintain the minimal pH at 6.9 through addition of KOH [Page 397, Column 1, Paragraph 1] and provides the motivation for treatment of fermentation juice having a pH controlled by a base comprising potassium hydroxide as claimed. The recovery of volatile organic acids in the acidified fermentation juice would be obtained by condensation of the vapors (e.g. distillate) via the use of condenser coils in Cuel’s rotary evaporator [Wkielab, Page 1]. The inherent boiling point of the organic acids and the condensation of such in a rotary evaporator is performed in Cuel’s evaporation process.

Applicant argues (Pg. 10) the Neulicht reference does not teach or suggest a fermentation process and there is no link between a fermentation process and the volatile organic compounds divulged by Neulicht and the nature of the compounds disclosed by Sydney [Page 10, lines 15-18]. Cuel, Neulicht and Sydney are all directed to processes for measurement and treatment of pollutants emitted from sugarcane processing industry. Volatile organic compounds are the primary pollutant emitted from the sugarcane industry [Neulicht 9.10.1.1.3]. It would have been obvious to one of ordinary skill in the art to recover the volatile organic acids entrained with drying vapors in the method described by Cuel to reduce pollutants and emissions.

Applicant’s arguments to the Stamatis and Kampen references individually (Pgs. 11-12) are not persuasive. One cannot show nonobviousness by attacking references

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                                        February 3, 2022